Citation Nr: 0912550	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-10 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.K., and J.P.




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946 and from March 1946 to November 1947, and was 
awarded the Purple Heart Medal, among other decorations.  He 
died in January 2002; the appellant is his widow.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran died in January 2002, at the age of 76; the 
immediate cause of death was coronary artery disease.  
Diabetes mellitus was listed as the underlying cause, and 
cerebrovascular disease was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.  The death certificate does not indicate if an autopsy 
was conducted.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  In January 2001, the National Personnel Records Center 
reported that the veteran's service treatment records were 
destroyed in the 1973 fire at that facility.

4.  The evidence of record relates the veteran's coronary 
artery disease and his diabetes mellitus to his peripheral 
artery disease, a condition stated by the veteran's private 
physicians to be related to residuals of a cold injury the 
veteran sustained in service. 

5.  The evidence of record shows that a disability of service 
origin caused or contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in, or aggravated by, active service 
caused or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§°1310, 1154(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.310, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, pertinent regulations pertaining to VA's 
duties to notify and to assist were signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Without deciding whether the notice and 
development requirements of these regulations have been 
satisfied in the present case, adjudication of the 
appellant's claim for service connection for the cause of the 
veteran's death may proceed, because action favorable to the 
appellant is being taken in allowing service connection for 
the issue on appeal.  As such, this decision poses no risk of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  To that end, the Board notes 
that service connection was not in effect for any disability 
at the time of the veteran's death.  Moreover, two claims 
pending at the time of the veteran's death, service 
connection for pes planus and whether new and material 
evidence had been submitted to reopen the issue of 
entitlement to service connection for residuals of a cold 
injury, were denied in a February 2002 rating decision. 

The record does not contain objective medical evidence other 
than the death certificate which sheds light on the immediate 
period of the veteran's death as because the veteran died at 
his residence and the appellant did not indicate that the 
veteran was treated or otherwise received at a hospital at 
that time.  However, the medical records dated prior to his 
death indicate that the veteran carried several medical 
diagnoses, other than those listed on the death certificate, 
to include peripheral vascular disease; history of 
cerebrovascular accident (stroke), with resulting hemiplegia 
and expressive aphasia; deep venous thrombosis of the right 
leg, hyperlipidemia, pernicious anemia; and Parkinson's 
disease.

After a complete review of the evidence of record, the Board 
finds that the weight of the evidence of record supports the 
appellant's claim for the cause of the veteran's death.  The 
death certificate shows that the veteran died in January 
2002, at the age of 76; the immediate cause of death was 
coronary artery disease.  Diabetes mellitus was listed as an 
underlying cause.  Cerebrovascular disease was listed as a 
significant conditions contributing to death but not 
resulting in the underlying cause.  The death certificate 
does not reflect whether an autopsy was conducted.  

A January 2001 memorandum from the National Personnel Records 
Center indicated that the veteran's service treatment records 
were likely lost in the 1973 fire at their St. Louis, 
Missouri, facility.  The veteran served in an engineering 
battalion during his first period of service and with a 
transportation battalion during his second period of service.  
He received the Purple Heart Medal for wounds sustained in a 
February 8, 1945, incident in Luxembourg.  Thus, for VA 
purposes, he is considered a combat veteran under the 
provisions of 38 U.S.C.A. § 1154(a).  To that end, the 
appellant testified during her February 2009 hearing that she 
had known the veteran since 1946, and that he had reported to 
her the cold conditions to which he was subjected during his 
service in Europe during the winter of 1944-1945, the lack of 
supplies they had to keep warm, and the injuries he 
sustained.  The credibility of the veteran's reports to 
appellant and other relatives and friends whose lay 
statements are of record is supported by a July 2008 
statement of J.F., a member of the veteran's engineer unit.  
J.F. described the conditions of that winter as "really cold 
. . . lot of ice & snow, [as] engineer[s] worked on [the] 
road, cross[ing] river or creek and most of the time with wet 
feet, leather shoes was (sic) not the right footwear for this 
type of work." It was additionally noted by J.F. that during 
unit reunions beginning in 1980, the majority of the unit's 
members described having residual foot problems.  

The Board finds that the veteran's statements of record prior 
to his death, are "consistent with the circumstances, 
conditions or hardships of [his] service," and combined with 
the lay statements of the appellant and of J.F., establish 
that the veteran sustained a cold injury during the winter of 
1944-1945.  38 U.S.C.A. § 1154(a).  Thus, the remaining 
question is whether such a cold injury is etiologically 
related or causally connected to the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are several opinions from the veteran's private 
physicians which indicate a causal connection between the 
veteran's inservice cold injury, his peripheral vascular 
disease, and his coronary artery disease.  October 1999 and 
May 2000 opinions from the veteran's private physician, Dr. 
D.B., noted that the veteran had sustained a cold injury in 
World War II, and had experienced progressive peripheral 
vascular disease since that time.  Dr. D.B.'s later statement 
in August 2007, indicated that the veteran's peripheral 
vascular disease contributed, through the limitations on his 
activity and of his systemic functions, to the metabolic 
diseases that ultimately manifested as coronary artery 
disease and diabetes mellitus.  Similarly, the January 2008 
statement of Dr. M.B., another of the veteran's private 
physicians, concluded that the veteran's peripheral vascular 
disease, resulting from the inservice cold injury, ultimately 
contributed to the diabetes mellitus and coronary artery 
disease which caused the veteran's death.  

Although the opinions offered by the veteran's private 
physicians were made based on the veteran's reported 
inservice cold injury, such opinions are probative if the 
reported history is not inconsistent with the objectively 
documented medical history.  As noted above, the veteran's 
service treatment records were destroyed in the 1973 National 
Personnel Records Center fire; although the Surgeon General's 
Office's records do not reflect treatment for a cold injury, 
it is not beyond reason that the veteran also sustained a 
cold injury, particularly when considering the weather 
conditions of that military campaign.  Moreover, the 
credibility of the veteran's statements as to the cold 
injuries he sustained while fighting in the Battle of the 
Bulge in the winter of 1944-1945, especially in light of the 
provisions of 38 U.S.C.A. § 1154(a), has been established.  
Additionally, there are no opinions of record which conclude 
that the causes of the veteran's death was not etiologically 
related to the peripheral vascular disease, which both 
private physician's conclude resulted from the inservice cold 
injury.  As the objective medical evidence of record shows a 
relationship between the veteran's military service and his 
death, the appellant's claim is substantiated.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  Thus, service connection for the 
cause of the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


